Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 May 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 - 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 – 18 depend from canceled claim 15 and, therefore, it is not possible for Examiner to determine the metes and bounds of the claims.  For purposes of examination, claim 16 (and claims 17 and 18, which depend from claim 16) has been interpreted as depending from claim 12, as best understood by Examiner.
Claim 18 recites the limitation "the non-continuous ribs" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the non-continuous ribs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 5, 8 - 12, 14, 16, 17, 19 - 21, 24, 25, and 27 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN 102615817) in view of Shelton et al. (US 2018/0298582).
Regarding claim 1, Fan discloses a geogrid system for improving substrate interactions within a geotechnical environment, comprising: a geotechnical environment (civil engineering construction); a substantially planar geogrid (plastic sheet comprising central nodes 3 and sub-center nodes 4; Fig. 1), comprising: a plurality of continuous ribs (unlabeled continuous, horizontal ribs as shown in Fig. 1) and nodes (3, 4); a patterned structure of engineered discontinuities (the outer ribs of the triangular elements adjacent node 3, the ribs forming a hexagonal shape surrounding node 3; Fig. 1) to enhance substrate compaction and increase out-of- planar stiffness (Fig. 1; paragraph 0019). Fan fails to disclose a compressible cellular layer that increases geogrid aspect ratio. Shelton teaches a compressible cellular layer (320) that increases geogrid aspect ratio (Fig. 13; paragraphs 0080 and 0081). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Fan with the compressible cellular layer as taught by Shelton to provide additional structural reinforcement for the geogrid system and to reduce both raw material cost and geogrid weight.
Regarding claims 2 and 25, Fan in view of Shelton discloses all of the claim limitations except the geometry of the plurality of the continuous ribs. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the shape of the plurality of the continuous ribs with a triangle or triaxial geometry as a design consideration within the skill of the art. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Examiner has interpreted “the plurality of the continuous ribs are of a triangle or triaxial geometry” as requiring the shape of each of the plurality of continuous ribs to be of a triangle or triaxial geometry, as best understood.
Regarding claim 3, Fan discloses all of the claim limitations except the plurality of the continuous ribs are of rectangular geometry. Shelton teaches a plurality of continuous ribs (strands 505) are of rectangular geometry (Fig. 15; paragraph 0090). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the shape of the plurality of ribs as disclosed above with the rectangular geometry as taught by Shelton as a design consideration within the skill of the art. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Examiner has interpreted “the plurality of the continuous ribs are of a rectangular geometry” as requiring the shape of each of the plurality of the continuous ribs to be of a rectangular geometry, as best understood.
Regarding claims 4 and 16, Fan further discloses the patterned structure of engineered discontinuities forms a hexagon pattern (see hexagonal pattern formed by the outer ribs of the triangular shapes adjacent node 3) (Fig. 1).
Regarding claims 5 and 17, Fan further discloses the hexagonal structure comprises nested hexagons, including an inner hexagon and an outer hexagon structure (Fig. 1).
Regarding claim 8, Fan fails to disclose the plurality of the continuous ribs are a multilayered structure. Shelton teaches a continuous rib (strand 205) is a multilayered structure (lower layer 210, middle layer 220, upper layer 230) (Figs. 4 - 7; paragraphs 0063). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the continuous ribs as disclosed above with the multilayered structure as taught by Shelton to provide enhanced material properties, such as a higher degree of stiffness and a greater strength, that provide performance benefits to use of the geogrid in soil geosynthetic reinforcement.
Regarding claim 9, Fan fails to disclose the multilayered structure comprises a core of polymeric material, and at least one compressible cellular layer on a top or bottom portion of the core of polymeric material. Shelton teaches the multilayered structure comprises a core (110) of polymeric material, and at least one compressible cellular layer (120) on a top or bottom portion of the core of polymeric material (Figs. 1 - 3; paragraphs 0055 - 0063 and 0080). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Fan with the core and compressible cellular layer as taught by Shelton to provide additional structural reinforcement for the geogrid system and to reduce both raw material cost and geogrid weight.
Regarding claim 10, Fan fails to disclose the multilayered structure comprises a core comprising a compressible cellular layer and on a top and bottom surface of the core a layer of polymeric material. Shelton teaches the multilayered structure comprises a core comprising a compressible cellular layer (120), and on a top and a bottom surface of the core, a layer of polymeric material (110, 130) (Figs. 1 - 3; paragraphs 0055 - 0063 and 0080). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Fan with the core and compressible cellular layer as taught by Shelton to provide additional structural reinforcement for the geogrid system and to reduce both raw material cost and geogrid weight.  
Regarding claim 11, Fan fails to disclose the multilayered structure is co-extruded. Shelton teaches a multilayered rib structure (210, 220, 230) is coextruded (abstract; paragraph 0063). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the ribs as disclosed above with the co-extruded multilayered structure as taught by Shelton to provide enhanced material properties, such as a higher degree of stiffness and a greater strength, that provide performance benefits to use of the geogrid in soil geosynthetic reinforcement.
Regarding claim 12, Fan discloses geogrid system comprising: a geotechnical environment (civil engineering construction); a horizontal geogrid (plastic sheet comprising nodes 3 and nodes 4; Fig. 1), comprising: a geogrid with nodes (3, 4) and ribs (unlabeled continuous, horizontal ribs as shown in Fig. 1); a patterned discontinuities (the outer ribs of the triangular elements adjacent node 3, the ribs forming a hexagonal shape surrounding node 3; Fig. 1) and a plurality of continuous ribs (unlabeled continuous, horizontal ribs as shown in Fig. 1), and a core comprising polymeric material (plastic sheet) (Fig. 1; paragraph 0019). Fan fails to disclose a compressible cellular layer on a top and bottom surface of the core. Shelton teaches a geogrid comprising a plurality of geogrid layers, comprising: a compressible cellular layer (120) on a top surface of the core (110) (Figs. 1 - 3; paragraphs 0054 - 0063 and 0080). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Fan with the compressible cellular layer as taught by Shelton to provide additional structural reinforcement for the geogrid system and to reduce both raw material cost and geogrid weight. It would have been considered obvious to one of ordinary skill in the art to have placed a compressible cellular layer on both a top and a bottom surface of the core to provide additional structural reinforcement for the geogrid system and to reduce both raw material cost and geogrid weight.
Regarding claim 14, Fan fails to disclose the compressible cellular layer decreases quantity requirements of the polymeric material. Shelton teaches the compressible cellular layer decreases quantity requirements of the polymeric material because the middle layer as taught by Shelton comprises a foamed material that obviously contains voids therein, which decreases quantity requirements of the polymeric material (paragraphs 0080 and 0081). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Fan with the compressible cellular layer as taught by Shelton to provide additional structural reinforcement for the geogrid system and to reduce both raw material cost and geogrid weight.
Regarding claims 19 and 20, Fan discloses all of the claim limitations except the horizontal multilayer mechanically stabilizing geogrid is formed from three or more layers of different materials and in a co-extrusion. Shelton teaches the horizontal multilayer mechanically stabilizing geogrid (coextruded multilayer sheet 100) is formed from three or more layers (110, 120, 130) of different materials and in a co-extrusion (Figs. 1 - 3; paragraphs 0054 - 0057). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the geogrid as disclosed above with the multilayered structure as taught by Shelton to provide enhanced material properties, such as a higher degree of stiffness and a greater strength, that provide performance benefits to use of the geogrid in soil geosynthetic reinforcement. The use of a combination of layer(s) of high molecular weight polyolefins and layer(s) of lower cost polymeric materials as taught by Shelton would also provide cost savings.
Regarding claim 21, Fan fails to disclose the compressible cellular layer increases an aspect ratio of the geogrid at the intersecting non-continuous ribs. Shelton teaches the compressible cellular layer (120) increases the aspect ratio of the geogrid at intersecting ribs (Figs. 1 - 3; paragraphs 0080, 0081). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Fan with the compressible cellular layer as taught by Shelton to provide additional structural reinforcement for the geogrid system. Examiner notes that including an additional cellular layer to the geogrid would obviously increase the aspect ratio of the geogrid at intersecting nodes because the additional layer of material would obviously increase the height of the geogrid.
Regarding claim 24, Fan fails to disclose the compressible cellular layer is configured with void-containing regions wherein surface area is increased allowing for increased soil retention throughout the geogrid. Shelton teaches the compressible cellular layer is configured with void-containing regions (foamed layer obviously contains voids therein) wherein surface area is increased allowing for increased soil retention throughout the geogrid (paragraphs 0080 and 0081). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Fan with the compressible cellular layer and void-containing regions as taught by Shelton to provide additional structural reinforcement for the geogrid system and to reduce both raw material cost and geogrid weight.
Regarding claims 27 and 28, Fan fails to disclose the compressible cellular layer comprises a particulate material comprising calcium carbonate. Shelton teaches a compressible cellular layer comprises a particulate material comprising calcium carbonate (paragraphs 0091 and 0093). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the geogrid system as disclosed above with the compressible cellular material comprising a particulate material comprising calcium carbonate as taught by Shelton to provide additional structural reinforcement for the geogrid system.
Regarding claim 29, Fan fails to disclose the compressible cellular layer comprises an engineered foaming agent. Shelton teaches the compressible cellular layer comprises an engineered foaming agent (chemical foaming agent) (paragraphs 0080 and 0081). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Fan with the compressible cellular layer as taught by Shelton to provide additional structural reinforcement for the geogrid system and to reduce both raw material cost and geogrid weight.

Claims 6, 7, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Shelton et al. as applied to claims 1, 5, 12, and 17 above, and further in view of Walsh (US 2009/0214821).
Regarding claims 6 and 18, Fan in view of Shelton fails to disclose intersecting ribs are of varying aspect ratio, wherein the nodes have an increased aspect ratio compared to the ribs. Walsh teaches intersecting ribs are of varying aspect ratio, wherein the nodes (junctions 16) have an increased aspect ratio compared to the ribs (strands 14) (Figs. 3 and 4; paragraph 0038). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by above with the aspect ratios as taught by Walsh to provide increased confinement or interlocking of aggregate material contributing to the enhanced composite matrix.
Regarding claim 7, Fan in view of Shelton discloses all of the claim limitations except the plurality of the continuous ribs have an aspect ratio of greater than 1.0. Walsh teaches a geogrid having an aspect ratio of greater than 1.0 (paragraphs 0022 and 0023) to provide increased confinement or interlocking of aggregate material contributing to the enhanced composite matrix. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the aspect ratio as taught by Walsh to provide increased confinement or interlocking of aggregate material contributing to the enhanced composite matrix.
Regarding claim 13, Fan further discloses the core of the polymeric material is solid (plastic sheet) (abstract; paragraph 0019). Fan in view of Shelton fails to disclose the polymeric material is rigid. Walsh teaches a geogrid comprising a rigid polymeric material (paragraphs 0004, 0031, 0049, 0061, and 0074). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the core of polymeric material as disclosed above with the rigid material as taught by Walsh to increase the strength of the geogrid system.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Shelton et al. as applied to claim 12 above, and further in view of Wendeler-Goeggelmann (US 2019/0383015). Fan in view of Shelton discloses all of the claim limitations except the geogrid is comprised of a rectangular geometry of the continuous ribs. Wendeler-Goeggelmann teaches a grid (lattice structure 10a) is comprised of a rectangular geometry of strong ribs (12a, 14a, 16a, 18a, 38a, 44a) (Fig. 1; paragraphs 0065 and 0068). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the shape of the geogrid as disclosed above with the rectangular geometry as taught by Wendeler-Goeggelmann as a design consideration within the skill of the art. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments with respect to claims  1 - 14, 16 - 21, and 24 - 29 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
6/2/2022